RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5600-18

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

N.S.,

          Defendant-Appellant,

and

J.S.,

     Defendant.
___________________________

IN THE MATTER OF Jo.S.,
a minor.
___________________________

                   Submitted February 8, 2021 – Decided April 21, 2021

                   Before Judges Sabatino, Currier and DeAlmeida.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Middlesex County,
            Docket No. FN-12-0269-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Victor E. Ramos, Assistant Deputy Public
            Defender, of counsel and on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Salima E. Burke, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Melissa R. Vance,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      Defendant N.S.1 appeals from the May 4, 2018 order of the Family Part

finding she abused and neglected her newborn child. The finding is based on

expert testimony that N.S.'s illegal drug use during pregnancy caused the child

to suffer from neonatal abstinence syndrome (NAS), commonly known as

withdrawal, in the days after her birth. We affirm.




1
  We identify the parties by initials to protect confidential information in the
record. R. 1:38-3(d)(12).
                                                                          A-5600-18
                                       2
                                       I.

      The following facts are derived from the record. N.S. admits that she took

heroin and non-prescribed Suboxone during her pregnancy, including on the day

she gave birth to Jo.S. in 2017.     The child immediately showed signs of

respiratory distress and was admitted to the specialty care nursery of the

hospital. Jo.S.'s treatment team placed her on a bubble CPAP, a device that

provides continuous positive airway pressure, to open the child's breathing

passages. They also contacted Dr. Julie Topsis, the consulting neonatologist on

duty. Dr. Topsis arrived approximately two hours after the child was born and

examined the child.

      An x-ray showed that Jo.S. had small bilateral pneumothoraces, or areas

where air pockets had formed between the lungs and the membranes around the

lung. Dr. Topsis kept the child on CPAP for one to two hours before switching

her to standard oxygen overnight. She spent several hours treating the child

before leaving the hospital. A second x-ray taken a few hours after the first

showed that the pneumothoraces had got much smaller, a sign of healing. By

morning, the child no longer needed oxygen or other treatment for the

pneumothoraces.       There is no evidence in the record that neonatal

pneumothoraces are related to maternal drug use.


                                                                          A-5600-18
                                       3
      Both the mother and child tested positive for opioids. In addition, the

newborn's meconium tested positive for buprenorphine, which has the trade

name Suboxone. N.S. admitted purchasing Suboxone "on the street" and taking

the drug while pregnant with Jo.S. in an attempt to self-treat her heroin

addiction. She also acknowledged that she did not receive prenatal care.

      In addition to treating Jo.S.'s pneumothoraces, medical staff monitored the

newborn for symptoms of narcotics withdrawal using the Finnegan neonatal

abstinence scale, a recognized tool for assessing NAS. Approximately twelve

hours after her birth, the child's scores were in the three range, which indicates

that medical intervention is not required. Her scores soon began to rise. She

went from feeding well to not tolerating formula, gagging, spitting up, and biting

when offered a bottle. In addition, the newborn's muscle tone increased, a sign

of withdrawal, and she became irritable.

      Starting at about fifty-one hours after birth, Jo.S. repeatedly received

Finnegan scores of eight to thirteen, indicating a need for administration of

morphine to treat NAS.      She experienced loose stools, tremors, sneezing,

yawning, and temperature instability, all symptoms of withdrawal.            Staff

administered gavage feeding, given through a tube inserted in Jo.S.'s stomach.




                                                                            A-5600-18
                                        4
      Three days after Jo.S. was born, Dr. Topsis examined the child, reviewed

her symptoms, determined them to be consistent with NAS, and initiated

morphine sulfate treatment. Jo.S. responded well to the treatment, with her

Finnegan score dropping to three that evening. Over the next week, all but two

of the child's Finnegan scores fell between two and five. Her medical team

gradually reduced her morphine dose, until discontinuing the medication three

weeks after Jo.S. was born.

      A hospital social worker contacted the Division of Child Protection and

Permanency (DCPP or the Division) to report the positive test results for N.S.

and Jo.S. and that N.S. brought non-prescription Suboxone into the hospital.

Upon the child's discharge, DCPP conducted a Dodd removal.2 Jo.S. was placed

in a non-relative resource home for a short period, before being moved to the

home of her paternal grandmother. After an investigation, the Division found

that allegations of abuse and neglect of Jo.S. by N.S. were established. 3




2
 A "Dodd removal" is an emergency removal of a child from parental custody
without a court order pursuant to N.J.S.A. 9:6-8.21 to -8.82, known as the Dodd
Act. N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).
3
  DCPP's fact-finding order incorrectly states that abuse and neglect had been
substantiated. See N.J.A.C. 3A:10-7.3(c)(1) and (2) (defining "established" and
"substantiated"). This error is not material to the issues before the court.
                                                                             A-5600-18
                                        5
      The Division filed a verified complaint against N.S. in the Family Part for

care, custody, and supervision of Jo.S. pursuant to N.J.S.A. 9:6-8.21 and -8.73

and N.J.S.A. 30:4C-12.4 The complaint alleged that N.S. abused and neglected

Jo.S. through the ingestion of narcotics while pregnant. The court subsequently

granted the Division custody of the child.

      The trial court conducted a fact-finding hearing on the Division's abuse

and neglect allegations. At the hearing, DCPP called one witness, a Division

employee who supervised the investigation of N.S. During her testimony, DCPP

sought to admit into evidence Jo.S.'s hospital records. The Division intended to

have the witness identify the records and summarize the notes made by a case

worker who observed Jo.S. while the child was hospitalized.

      N.S. objected to the admission of medical opinions and diagnoses

contained in the hospital records on hearsay grounds. She argued that although

Rule 5:12-4(d) and N.J.R.E. 803(c)(6) allow for the admission of business

records containing hearsay, the medical opinions and diagnoses in Jo.S.'s

hospital records were too complex, under N.J.R.E. 808, to allow for their

admission in the absence of testimony by the experts who offered those opinions



4
   The child's father, J.S., was also named in the complaint.       He did not
participate in the trial court proceedings or this appeal.
                                                                           A-5600-18
                                       6
and diagnoses. DCPP argued that NAS was not a complex diagnosis and the

opinions in the hospital records were sufficiently trustworthy to warrant their

admission under Rules 803(c)(6) and 808.

      The trial court found that the hospital records were admissible business

records under Rule 803(c)(6). However, the court reserved on whether the

medical opinions and diagnoses set forth in the hospital records were admissible.

After the Division presented its witness, N.S. rested without calling a witness.

      The trial court thereafter issued an oral opinion sustaining the objection.

The court found that its review of Jo.S.'s hospital records revealed that many of

the handwritten entries were illegible. In addition, the records refer to Finnegan

scores, but contain no explanation of those scores or how they relate to NAS.

As a result, the court found, in the absence of expert testimony deciphering the

illegible entries and explaining Finnegan scores, it could not determine the

complexity of a diagnosis of NAS or the admissibility of the records under Rules

803(c)(6) and 808.

      DCPP moved to reopen the hearing to present the necessary expert

testimony. The law guardian joined the Division's request. N.S. opposed the

motion and moved for dismissal of the Division's complaint for failure to




                                                                            A-5600-18
                                        7
establish its allegations of abuse and neglect.    The trial court granted the

Division's motion and allowed all parties to obtain expert witnesses.

      Four months later, the court continued the hearing. DCPP called Dr.

Topsis as both a fact witness and expert. Dr. Topsis, who has twenty-nine years

of experience treating newborns with NAS, during which she treated two to three

thousand such patients, was qualified by the trial court as an expert in

neonatology. She testified that it was her opinion within a reasonable degree of

medical certainty that Jo.S. suffered neonatal pain requiring morphine and other

symptoms from NAS as a result of N.S.'s ingestion of heroin and Suboxone

during her pregnancy.

      N.S.'s counsel cross-examined Dr. Topsis. The doctor conceded Jo.S. was

born full-term at a healthy weight, both of which are unusual for children

exposed to illicit drug use during pregnancy. She opined, however, that it is

possible to have a full-term pregnancy and deliver a child of a healthy weight

after abusing drugs.

      N.S. called Dr. Loretta P. Finnegan, who created the Finnegan scoring

system, as an expert witness in pediatrics with a sub-specialty in prenatal

addiction and neonatal abstinence. Dr. Finnegan opined to a reasonable degree




                                                                          A-5600-18
                                       8
of medical certainty that Jo.S. suffered neonatal pain and other symptoms as a

result of her pneumothoraces and not as a result of NAS.

      Dr. Finnegan acknowledged that sixty to eighty percent of heroin-exposed

newborns suffer withdrawal. However, she noted that the onset of what was

diagnosed as Jo.S.'s withdrawal symptoms was later than would be expected.

She conceded the symptoms may have been delayed by the pneumothoraces and

the treatment for that condition. Dr. Finnegan testified that Dr. Topsis applied

a modified Finnegan scoring system, about which Dr. Finnegan had previously

been unaware.     She opined that use of a modified scoring system was

inappropriate and that Dr. Topsis should have weaned the child off morphine

sooner than she did.

      On May 4, 2018, the trial court issued an oral opinion. The court carefully

detailed the testimony of both experts before concluding that Dr. Topsis offered

the more credible opinion with respect to Jo.S.'s diagnosis. The court noted that

Dr. Topsis treated Jo.S., was present with the child to monitor her symptoms,

and was aware of N.S.'s admissions regarding drug use, including her ingestion

of heroin on the day she gave birth to Jo.S. The court concluded Dr. Topsis was

in the superior position to diagnose Jo.S.'s medical condition and that her

opinion was more consistent with the undisputed facts in the record.


                                                                           A-5600-18
                                       9
      Having concluded that Jo.S. suffered from NAS following her birth, the

court found that the Division had established by a preponderance of the evidence

that N.S. abused and neglected Jo.S. under N.J.S.A. 9:6-8.21(c)(4)(b). The court

found N.S. failed to exercise a minimum degree of care, which caused Jo.S. to

suffer harm (the symptoms of NAS) and exposed the child to the substantial risk

of harm. A May 4, 2018 order memorializes the court's decision. 5

      This appeal follows. N.S. raises two points: (1) the trial court erred by

granting DCPP's motion to reopen the fact finding hearing; and (2) Dr. Topsis's

expert opinion was in part, a net opinion and in part, based on flawed

methodology. The law guardian supports the trial court's order.

                                      II.

      A trial court's decision to reopen the record for additional testimony is

reviewed for an abuse of discretion. N.J. Div. of Child Prot. & Permanency v.

K.S., 445 N.J. Super. 384, 390 (App. Div. 2016); Magnet Res., Inc. v. Summit

MRI, Inc., 318 N.J. Super. 275, 281, 284-285 (App. Div. 1998). An abuse of

discretion occurs when a decision is "made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible


5
   On July 12, 2019, the court entered an order terminating the Title 9
proceedings because DCPP had filed a complaint seeking to terminate N.S.'s
parental rights to Jo.S.
                                                                          A-5600-18
                                      10
basis." Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002) (quotation

omitted). "Under this standard, 'an appellate court should not substitute its own

judgment for that of the trial court, unless the trial court's ruling was so wide of

the mark that a manifest denial of justice resulted.'" Hanisko v. Billy Casper

Golf Mgmt., Inc., 437 N.J. Super. 349, 362 (App. Div. 2014) (quoting State v.

Brown, 170 N.J. 138, 147 (2001)).

      In addition, the "ultimate objective of a trial" is "the determination of the

truth." Carchidi v. Iavicoli, 412 N.J. Super. 374, 386 (App. Div. 2009). "[W]hen

the ends of justice will be served by a reopening, it ought to be done." State v.

Wolf, 44 N.J. 176, 191 (1965).

      In light of these standards, we are not persuaded by N.S.'s argument that

the trial court abused its discretion when it reopened the fact finding hearing.

After both parties rested, the trial court reserved on N.S.'s objection to the

admission of Jo.S.'s hospital records. In order to decide N.S.'s motion, it was

necessary for the trial court to review the hospital records to determine if they

contained a complex medical opinion or diagnosis and met the other

requirements for admission without a witness set forth in N.J.R.E. 808. See N.J.

Div. of Youth & Family Servs. v. M.G., 427 N.J. Super. 154, 173 (App. Div.




                                                                              A-5600-18
                                        11
2012) (citing N.J. Div. of Youth & Family Servs. v. B.M., 413 N.J. Super. 118,

129 (App. Div. 2010)).

      The court's review of the records revealed handwritten entries that were

illegible and references to an NAS assessment system that required explanatory

testimony from an expert. The court acted well within its discretion when it

reopened the hearing to allow the parties to present expert testimony. The court

has an overriding obligation to act in Jo.S.'s best interests. The allegations

against N.S. concern the child's safety and well-being. Given its inability to

decipher the hospital records without expert testimony, the court appropriately

allowed for the submission of the proofs necessary to fulfill its obligation to

determine the validity of the Division's allegations.

      The court ensured that N.S. was given a meaningful opportunity to defend

herself at the reopened hearing. She presented an expert witness who opined

that Jo.S. did not suffer from NAS. In addition, her counsel cross-examined the

Division's expert witness, addressing several perceived flaws in her opinion.

N.S. suffered no harm as a result of the hearing's reopening.

      We also reject N.S.'s challenge to the trial court's finding that she abused

and neglected Jo.S. We defer to Family Part judges' fact-finding because of

their "special jurisdiction and expertise in family matters," Cesare v. Cesare,


                                                                            A-5600-18
                                       12
154 N.J. 394, 413 (1998), their "opportunity to make first-hand credibility

judgments about the witnesses who appear on the stand[,] [and their] feel of the

case that can never be realized by a review of the cold record." N.J. Div. of

Youth & Family Servs. v. M.C. III, 201 N.J. 328, 342-43 (2010) (quoting N.J.

Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 101 (2006)). Fact-finding

that is supported by "substantial credible evidence in the record" is upheld. N.J.

Div. of Youth & Family Servs. v. L.L., 201 N.J. 210, 226 (2010). However, we

will not hesitate to set aside a ruling that is "so wide of the mark that a mistake

must have been made." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J.

261, 279 (2007) (quoting C.B. Snyder Realty, Inc. v. BMW of No. Amer., Inc.,

233 N.J. Super. 65, 69 (App. Div. 1989)).

        The "main focus" of Title Nine, of which N.J.S.A. 9:6-8.21(c)(4)(b) is a

part, is "the protection of children." Div. of Child Prot. & Permanency v. E.D.-

O., 223 N.J. 166, 178 (2015) (quoting G.S. v. Dep't of Human Servs., 157 N.J.

161, 177 (1999)).     Under Title Nine, a child is "[a]bused or neglected" when

their

              physical, mental, or emotional condition has been
              impaired or is in imminent danger of becoming
              impaired as the result of the failure of [a] parent . . . to
              exercise a minimum degree of care . . . in providing the
              child with proper supervision or guardianship, by
              unreasonably inflicting or allowing to be inflicted

                                                                             A-5600-18
                                         13
             harm, or substantial risk thereof . . . or by any other acts
             of a similarly serious nature requiring the aid of the
             court . . . .

             [N.J.S.A. 9:6-8.21(c)(4)(b).]

Minimum degree of care "refers to conduct that is grossly or wantonly negligent,

but not necessarily intentional." G.S., 157 N.J. at 178. More is required than

ordinary negligence, but less is needed than an intentional infliction of injury.

Ibid. "[A] guardian fails to exercise a minimum degree of care when he or she

is aware of the dangers inherent in a situation and fails adequately to supervise

the child or recklessly creates a risk of serious injury to that child." Id. at 181.

      "Drug use during pregnancy, in and of itself, does not constitute a harm

to the child under N.J.S.A. 30:4-C15.1(a)(1)." In re Guardianship of K.H.O.,

161 N.J. 337, 349 (1999). To establish abuse or neglect the Division must prove

that the mother's drug use caused actual harm, imminent danger, or a substantial

risk of harm to the child. N.J. Div. of Youth & Family Servs. v. A.L., 213 N.J.

1, 22-23 (2013). Actual harm to a newborn can be shown by a number of factors,

such as "respiratory distress, cardiovascular or central nervous system

complications, low gestational age at birth, low birth weight, poor feeding

patterns, weight loss through an extended hospital stay, lethargy, convulsions,

or tremors." Ibid.


                                                                              A-5600-18
                                         14
      Proof of harm can come from any number of competent sources, including

"medical and hospital records, healthcare providers, caregivers, or qualified

experts." Ibid. The trial court has the authority to weigh and evaluate expert's

testimony. New Jersey Div. of Youth & Family Servs. v. J.S., 433 N.J. Super.

69, 93 (App. Div. 2013). It is within the court's discretion to accept part s of a

witness's testimony, while rejecting others. E&H Steel v. PSEG Fossil, LLC,

455 N.J. Super. 12, 29 (App. Div. 2018); Brown v. Brown, 348 N.J. Super. 466,

478 (App. Div. 2002).

      An expert must "identify the factual basis for their conclusions, explain

their methodology, and demonstrate that both the factual basis and the

methodology are reliable." Townsend v. Pierre, 221 N.J. 36, 55 (2016). The

expert must "give the why and wherefore" of his or her opinion. Borough of

Saddle River v. 66 E. Allendale, LLC, 216 N.J. 115, 144 (2013) (quoting

Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 372 (2011)). In other

words, an opinion consisting of "bare conclusions" or speculative hypotheses

"unsupported by factual evidence" is inadmissible. Rosenberg v. Travorath, 352

N.J. Super. 385, 401 (App. Div. 2002).

      "The weight to be given to the evidence of experts is within the

competence of the fact-finder." LaBracio Family P'ship v. 1239 Roosevelt Ave.,


                                                                            A-5600-18
                                       15
Inc., 340 N.J. Super. 155, 165 (App. Div. 2001). A reviewing court should

"defer to the trial court's assessment of expert evaluations." N.J. Div. of Youth

& Family Servs. v. H.R., 431 N.J. Super. 212, 221 (App. Div. 2013).

      There is ample support in the record for the trial court's finding that the

expert opinion offered by Dr. Topsis is more credible than that offered by Dr.

Finnegan. Dr. Topsis, who treated Jo.S. in the days after her birth, explained in

detail the basis of her conclusion that the child suffered from NAS as a result of

N.S.'s illicit drug use during pregnancy. The trial court had the opportunity to

evaluate the live testimony of both experts and to make credibility

determinations.

      We disagree with N.S.'s argument that Dr. Topsis offered in part, a net

opinion. The doctor relied on the hospital records, which included the child's

scores on the Finnegan scale and the details of her symptoms, the mother's

admission of long-term drug use during pregnancy, including ingestion of heroin

shortly before giving birth, and her first-hand observations of the child while

she was hospitalized. She drew on her decades-long experience to conclude that

the child suffered from NAS. We have identified no basis to reverse the trial

court's adoption of Dr. Topsis's opinion.

      Affirmed.


                                                                            A-5600-18
                                       16